O’Neall, J.
The distinction between verbal and written contracts, as inspects the capacity of the latter, and not the former to bear interest as of course, was recognized in the case of Ryan v. Baldrick (3 M’C. 503. Judge Nott, who delivered the opinion in that case, remarks, “it seems to be implied from the breach of a written promise to pay money, on a given day, that the party will pay intérest. Why the same implication should not arise from the breach of a pa-rol promise, is perhaps the most difficult to discover. But a distinction appears to have been made, and 1 am not disposed to innovate upon an established doctrine.”.
Thomson & Dawkins, for the motion,
Herndon, contra.
The motion for a new trial is granted, unless the ‘plaintiff will release the interest on $100, from the 1st of January, 1820, to the time at which the verdict was found.
Johnson & Harper, Js. concurred.